DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-4, 6-14, with Claims 7-14 being withdrawn from consideration. The examined Claims are 1, 3-4, 6, with Claims 1, 3-4, 6 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record are hereby withdrawn. Additionally, the previous rejections of record under 35 U.S.C. 112(a) and 112(b) are hereby withdrawn in view of Applicant’s aforementioned amendments to the Claims.

	Furthermore, Applicant has mainly amended Claim 1 to (1) explicitly clarify that it is the solid metal oxide nanomaterial that is substantially monodispersed (as opposed to the surface functionalizing material being substantially monodispersed), and (2) explicitly clarify that the solid metal oxide nanomaterial itself is acidic, but not superacidic (at least on its surface) as measured in the instantly 
	In view of the aforementioned amendments to the Claims, Applicant presents arguments versus the prior art of record (namely, the disclosure of Takahashi) (Pages 5-6 of Remarks). Specifically, Applicant argues that the pH mentioned in Takahashi is not in reference to the metal oxide (surface or otherwise). Instead, Applicant argues that the pH mentioned is in reference to a method by which the valency of the EMD may be calculated (Page 6 of Remarks).

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.
 
Claim Objections

Claim 3 is objected to because of the following informalities: due to the deletion of subject matter from Claim 3, it appears that Claim 3 lacks a “.” at the end of the Claim (i.e. at the end of “pH < 5”). Appropriate correction is required.

Claim 4 is objected to because of the following informalities: for sake of consistency (e.g. with respect to Claim 1), the phrase “the opposing electrode is 95% or greater…” should be written, for example, as “the opposing electrode is 95 wt% or greater…” Appropriate correction is suggested.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 1 recites that the solid metal oxide nanomaterial is “substantially” monodispersed. Accordingly, Claim 1 is rendered particularly indefinite insofar as it is unclear how monodisperse a solid metal oxide nanomaterial must be in order to be considered “substantially” monodisperse. While the instant Specification defines “monodisperse” as “characterized by particles of uniform size which are substantially separated from one another, not agglomerated as grains of a larger particle” (Page 23 of the instant Specification), the instant Specification fails to explicitly define what “substantially” monodisperse means. For the purposes of examination, it will be assumed the term “substantially monodisperse” will be interpreted in accordance with the aforementioned definition of “monodisperse.” Proper clarification is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 18 of U.S. Patent No. 10,978,704 in view of Carignan (US 2012/0058371).

Regarding Claims 1, 3-4, 6, although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,978,704 claims a battery cell comprising an electrode which includes a surface-functionalized and substantially monodispersed solid metal oxide nanomaterial, wherein, at least on its surface, the solid metal oxide nanomaterial exhibits acidity, but not superacidity, in accordance with the structural limitations of the instant Claims (See conflicting Claims 1, 18).
U.S. Patent No. 10,978,704 fails to disclose that the battery cell includes an opposing electrode structured, in terms of metallic lithium content, in the instantly claimed manner.
However, Carignan teaches an electrochemical cell (Abstract). Carignan teaches that the electrochemical cell includes an opposing electrode (i.e. anode) which consists, for example, of a lithium metal sheet or foil ([0021], Claim 2). Carignan teaches that an electrode consisting of a lithium metal sheet or foil may function as both a current collector and source of cations (i.e. lithium ions) at the same time ([0021], Claim 2).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would include, in the battery cell of U.S. Patent No. 10,978,704, an opposing electrode which consists of a lithium metal sheet or foil, as taught by Carignan, given that such an opposing electrode may advantageously act as both a current collector and source of cations at the same time.

Claims 1, 3-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5 of U.S. Patent No. 10,553,861 in view of Carignan (US 2012/0058371).

Regarding Claims 1, 3-4, 6, although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,553,861 claims a battery cell comprising an electrode which includes a surface-functionalized and substantially monodispersed solid metal oxide nanomaterial, wherein, at least on its surface, the solid metal oxide nanomaterial exhibits acidity, but not superacidity, in accordance with the structural limitations of the instant Claims (See conflicting Claims 1, 5).
U.S. Patent No. 10,553,861 fails to disclose that the battery cell includes an opposing electrode structured, in terms of metallic lithium content, in the instantly claimed manner.
However, Carignan teaches an electrochemical cell (Abstract). Carignan teaches that the electrochemical cell includes an opposing electrode (i.e. anode) which consists, for example, of a lithium metal sheet or foil ([0021], Claim 2). Carignan teaches that an electrode consisting of a lithium metal sheet or foil may function as both a current collector and source of cations (i.e. lithium ions) at the same time ([0021], Claim 2).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would include, in the battery cell of U.S. Patent No. 10,553,861, an opposing electrode which consists of a lithium metal sheet or foil, as taught by Carignan, given that such an opposing electrode may advantageously act as both a current collector and source of cations at the same time.

Claims 1, 3-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5 of U.S. Patent No. 9,786,910 in view of Carignan (US 2012/0058371).

Regarding Claims 1, 3-4, 6, although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,786,910 claims a battery electrode which includes a surface-functionalized and substantially monodispersed solid metal oxide nanomaterial, wherein, at least on its surface, the solid metal oxide nanomaterial exhibits acidity, but not superacidity, in accordance with the structural limitations of the instant Claims (See conflicting Claims 1, 5).
U.S. Patent No. 9,786,910 fails to disclose that the battery electrode is included in a battery cell which includes an opposing electrode structured, in terms of metallic lithium content, in the instantly claimed manner.
However, Carignan teaches an electrochemical cell (Abstract). Carignan teaches that an electrochemical cell comprises two opposing battery electrodes separated by an electrolyte ([0021]). Carignan teaches that the electrochemical cell includes an opposing electrode (i.e. anode) which consists, for example, of a lithium metal sheet or foil ([0021], Claim 2). Carignan teaches that an electrode consisting of a lithium metal sheet or foil may function as both a current collector and source of cations (i.e. lithium ions) at the same time ([0021], Claim 2).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would incorporate the electrode of U.S. Patent No. 9,786,910, into an electrochemical cell having both an electrolyte and an opposing electrode which consists of a lithium metal sheet or foil, as taught by Carignan, given not only because Carignan already teaches that battery electrodes may be incorporated into electrochemical cells such that the cells include two opposing battery electrodes separated by an electrolyte, but also because such an opposing electrode consisting of a lithium metal sheet or foil may advantageously act as both a current collector and source of cations at the same time.

Claims 1, 3-4, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of copending Application No. 16/780583 (US 2020/0176766) in view of Carignan (US 2012/0058371).

Regarding Claims 1, 3-4, 6, although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/780583 claims a battery cell comprising an electrode which includes a surface-functionalized and substantially monodispersed solid metal oxide nanomaterial, wherein, at least on its surface, the solid metal oxide nanomaterial exhibits acidity, but not superacidity, in accordance with the structural limitations of the instant Claims (See conflicting Claims 1-3).
Copending Application No. 16/780583 fails to disclose that the battery cell includes an opposing electrode structured, in terms of metallic lithium content, in the instantly claimed manner.
However, Carignan teaches an electrochemical cell (Abstract). Carignan teaches that the electrochemical cell includes an opposing electrode (i.e. anode) which consists, for example, of a lithium metal sheet or foil ([0021], Claim 2). Carignan teaches that an electrode consisting of a lithium metal sheet or foil may function as both a current collector and source of cations (i.e. lithium ions) at the same time ([0021], Claim 2).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would include, in the battery cell of copending Application No. 16/780583, an opposing electrode which consists of a lithium metal sheet or foil, as taught by Carignan, given that such an opposing electrode may advantageously act as both a current collector and source of cations at the same time.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 15/982776 (US 2018/0337405) in view of Carignan (US 2012/0058371).

Regarding Claims 1, 3-4, 6, although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/982776 claims a battery cell comprising an electrode which includes a surface-functionalized and substantially monodispersed solid metal oxide nanomaterial, wherein, at least on its surface, the solid metal oxide nanomaterial exhibits acidity, but not superacidity, in accordance with the structural limitations of the instant Claims (See conflicting Claim 1).
Copending Application No. 15/982776 fails to disclose that the battery cell includes an opposing electrode structured, in terms of metallic lithium content, in the instantly claimed manner.
However, Carignan teaches an electrochemical cell (Abstract). Carignan teaches that the electrochemical cell includes an opposing electrode (i.e. anode) which consists, for example, of a lithium metal sheet or foil ([0021], Claim 2). Carignan teaches that an electrode consisting of a lithium metal sheet or foil may function as both a current collector and source of cations (i.e. lithium ions) at the same time ([0021], Claim 2).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would include, in the battery cell of copending Application No. 15/982776, an opposing electrode which consists of a lithium metal sheet or foil, as taught by Carignan, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729